DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-2, drawn to single domain antibodies comprising four framing regions with the sequences selected from SEQ ID NO:87, 88, 108, 130 and 148 and three complimentary determining regions with the sequences selected from SEQ ID NO:11, 34, 37, 62 and 63, classified in class 424, subclass 184.1.
II. Claim 3, drawn to a plurality of single domain antibodies comprising four framing regions with the sequences selected from SEQ ID NO:87, 88, 108, 130 and 148 and three complimentary determining regions with the sequences selected from SEQ ID NO:11, 34, 37, 62 and 63 and antibodies against Y. pestis F1 protein and a Y. pestis YscF protein or a Y. pestis LcrV protein, classified in class 424, subclass 184.1.
III. Claims 4-9, drawn to polypeptides comprising a plurality of single domain antibodies comprising four framing regions and three complimentary determining regions and a polypeptide, classified in class 424, subclass 193.1.
IV. Claim 10 (in part), drawn to isolated polynucleotides with the nucleic acid sequence of SEQ ID NO:171, classified in class 536, subclass 23.1.
V. Claim 10 (in part), drawn to isolated polynucleotides with the nucleic acid sequence of SEQ ID NO:172, classified in class 536, subclass 23.1.
VI. Claim 10 (in part), drawn to isolated polynucleotides with the nucleic acid sequence of SEQ ID NO:172, classified in class 536, subclass 23.1.

Additional Election Requirement Applicable to Groups I-III

In addition, each Group detailed above reads on patentably distinct antibodies/polypeptides (SEQ ID Numbers). Each antibody/polypeptide is patentably distinct because the sequences are structurally and immunologically unrelated and a further restriction is applied to each Group.
If Groups I-III is elected, Applicant must further elect the specific antibody(s) that make up the claimed single domain antibody/polypeptide.
    

The inventions are distinct, each from the other because of the following reasons:
Inventions I-VI are separate and distinct from each other, as they comprise differing biochemical and immunological entities having differing properties and uses. Each invention constitutes a patentably distinct antigenic composition

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866.  The examiner can normally be reached on Monday thru Friday; 6:30 am - 3pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        August 8, 2022